

116 S4362 IS: Emergency Water and Energy is a Human Right Act
U.S. Senate
2020-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4362IN THE SENATE OF THE UNITED STATESJuly 29, 2020Mr. Merkley (for himself, Ms. Warren, Ms. Harris, Mrs. Murray, Mrs. Gillibrand, Mr. Markey, Mr. Blumenthal, Mr. Wyden, Mr. Brown, Mr. Durbin, and Mr. Murphy) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo prohibit water and power shutoffs during the COVID–19 emergency period, provide drinking and wastewater assistance to households, and for other purposes.1.Short titleThis Act may be cited as the Emergency Water and Energy is a Human Right Act. 2.Home energy and water service continuity(a)DefinitionsIn this section:(1)Home energy serviceThe term home energy service means a service to provide home energy, as such term is defined in section 2603 of the Low-Income Home Energy Assistance Act of 1981 (42 U.S.C. 8622), and electric service, as that term is used in the Public Utility Regulatory Policies Act of 1978 (16 U.S.C. 2601 et seq.) to a residential customer.(2)Public water systemThe term public water system has the meaning given that term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f).(b)ContinuityAny entity receiving financial assistance pursuant to this Act shall establish or maintain in effect policies to ensure that no home energy service or service of a public water system or treatment works to a residential customer, which is provided or regulated by such entity, is or remains disconnected or interrupted during the public health emergency period, as defined in section 3(m) because of nonpayment, and all reconnections of service of a water system or treatment works are conducted in a manner that minimizes risk to the health of individuals receiving such service.(c)Rule of constructionNothing in this Act shall be construed—(1)to require forgiveness of outstanding debt owed to an entity or to absolve an individual of any obligation to an entity for service described in subsection (b); or(2)to preempt any State or local law (including a regulation) governing entities that provide such service to residential customers.3.Low-income household drinking water and wastewater services assistance(a)Authorization of appropriationsThere is authorized to be appropriated $1,500,000,000 to the Secretary to carry out this section. Such sum shall remain available until expended.(b)Low-Income household drinking water and wastewater services assistanceThe Secretary shall make grants from allotments described in subsection (d) to States and Indian Tribes to assist low-income households, particularly those with the lowest incomes, that pay a high proportion of household income for household drinking water and wastewater services, by providing payments to owners or operators of public water systems or treatment works to reduce rates charged to low-income households for such services.(c)Nonduplication of effortIn carrying out a program under this section, the Secretary, States, and Indian Tribes, as applicable, shall, as appropriate and to the extent practicable, use existing (as of the date of implementation) processes, procedures, policies, and systems in place to provide assistance to low-income households, including by using existing application and approval processes.(d)Allotment(1)FactorsThe Secretary shall allot amounts appropriated to carry out this section and not reserved under paragraph (2) to a State or Indian Tribe taking into account—(A)the percentage of households in the State, or under the jurisdiction of the Indian Tribe, with household income equal to or less than 150 percent of the poverty line;(B)the percentage of households described in subparagraph (A) in the State, or under the jurisdiction of the Indian Tribe, that spend more than 30 percent of monthly household income on housing; and(C)the extent to which the State or Indian Tribe has been affected by the public health emergency, including the rate of transmission of COVID–19 in the State or area under the jurisdiction of the Indian Tribe, the number of COVID–19 cases in the State or area compared to the national average, and economic disruptions in the State or area resulting from the public health emergency.(2)Reserved fundsThe Secretary shall reserve a portion of not more than 10 percent of the amounts appropriated to carry out this section and use the portion to allot funds to a State or Indian Tribe based on the economic disruptions to the State or Indian Tribe resulting from—(A)the emergency involving Federal primary responsibility declared by the President under section 501(b) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5191(b)) with respect to the Coronavirus Disease 2019 (COVID–19), during the period covered by such emergency declaration; and (B)any subsequent major disaster declared by the President under section 401 of such Act (42 U.S.C. 5170) during the period covered by such major disaster declaration, if that declaration supersedes such declaration.(e)Determination of low-Income households(1)Minimum definition of low-incomeIn determining whether a household in a State or under the jurisdiction of an Indian Tribe is considered low-income for the purposes of this section, the State or Indian Tribe—(A)shall ensure that, at a minimum, all households with a household income equal to or less than 150 percent of the poverty line are included as low-income households;(B)shall ensure that, at a minimum, all households with a household income equal to or less than 60 percent of the median household income in the State involved (or the State in which the Indian tribe is primarily located) are included as low-income households;(C)may include households that have been adversely economically affected by job loss or severe income loss related to the public health emergency; and(D)may include other households, including households in which 1 or more individuals are receiving—(i)assistance under the program of block grants to States for temporary assistance for needy families established under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);(ii)payments under the supplemental security income program established under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);(iii)benefits under the supplemental nutrition assistance program under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or(iv)payments under section 1315, 1521, 1541, or 1542 of title 38, United States Code, or under section 306 of the Veterans’ and Survivors’ Pension Improvement Act of 1978 (38 U.S.C. 1521 note).(2)Household documentation requirementsFor determining whether a household is considered low-income for the purposes of this section, States and Indian Tribes shall—(A)to the maximum extent practicable, seek to limit the income history documentation requirements; and(B)accept proof of job loss or severe income loss dated after February 29, 2020, such as a layoff or furlough notice or verification of application for unemployment benefits, as sufficient to demonstrate lack of income for an individual in the household or for the household.(f)ApplicationsEach State or Indian Tribe desiring to receive a grant under this section shall submit an application to the Secretary, in such form as the Secretary shall require.(g)State agreementsTo the maximum extent practicable, a State that receives a grant under this section shall enter into agreements with public water systems, treatment works, municipalities, nonprofit organizations associated with providing household drinking water and wastewater services to rural and small communities, and Indian Tribes, to assist in identifying low-income households and to carry out this section. (h)Utility responsibilitiesAn owner or operator of a public water system or treatment works receiving a payment from a State or Indian Tribe pursuant to this section for the purposes of reducing rates charged to low-income households for service shall—(1)conduct outreach activities designed to ensure that such households are made aware of the rate reduction assistance available pursuant to this section;(2)charge such households, in the normal billing process, not more than the difference between the actual cost of the service provided and the amount of the household's share of the payment made by the State or Indian Tribe pursuant to this section; and(3)within 45 days after providing assistance to a household pursuant to this section, notify in writing such household of the amount of such assistance. (i)Administrative costsA State or Indian Tribe that receives a grant under this section may use up to 8 percent of the grant amounts for administrative costs of carrying out this section.(j)Federal agency coordinationIn carrying out this section, the Secretary shall coordinate with the Administrator of the Environmental Protection Agency and consult with other Federal agencies with authority over the provision of household drinking water and wastewater services.(k)AuditsThe Secretary shall require each State and Indian Tribe receiving a grant under this section to undertake periodic audits and evaluations of expenditures made by such State or Indian Tribe pursuant to this section.(l)Reports to CongressThe Secretary shall prepare reports on the results of activities carried out pursuant to this section and submit the reports to Congress—(1)not later than 1 year after the date of enactment of this section; and(2)upon disbursement of all funds appropriated to carry out this section.(m)DefinitionsIn this section:(1)Household drinking water and wastewater servicesThe term household drinking water and wastewater services has the meaning given that term in section 1459A(a)(2) of the Safe Drinking Water Act (42 U.S.C. 300j–19a(a)(2)).(2)Indian TribeThe term Indian Tribe means any Indian Tribe, band, group, or community recognized by the Secretary of the Interior and exercising governmental authority over a Federal Indian reservation, as defined in section 518(h) of the Federal Water Pollution Control Act (33 U.S.C. 1377).(3)MunicipalityThe term municipality has the meaning given that term in section 502 of the Federal Water Pollution Control Act (33 U.S.C. 1362).(4)Poverty lineThe term poverty line has the meaning given that term in section 673 of the Community Services Block Grant Act (42 U.S.C. 9902).(5)Public health emergencyThe term public health emergency means the public health emergency described in section 1135(g)(1)(B) of the Social Security Act (42 U.S.C. 1320b–5(g)(1)(B)).(6)Public health emergency periodThe term public health emergency period has the meaning given that term in section 1135(g)(1)(B).(7)Public water systemThe term public water system has the meaning given that term in section 1401 of the Safe Drinking Water Act (42 U.S.C. 300f).(8)SecretaryThe term Secretary means the Secretary of Health and Human Services. (9)StateThe term State means any of the 50 States, the District of Columbia, the Commonwealth of Puerto Rico, the Virgin Islands of the United States, Guam, American Samoa, and the Commonwealth of the Northern Mariana Islands.(10)Treatment worksThe term treatment works has the meaning given that term in section 212 of the Federal Water Pollution Control Act (33 U.S.C. 1292). 